   Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 1 of 8

                                              Joint Pre-Trial Attachment C-2

               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                      Plaintiffs,

         vs.

  David W. Kent, Jr., Single Integrated
  Operations Portal, Inc. d/b/a Oilpro, et.
  al.,
                  Defendants.
                                                       No: 16-cv-01670
  Single Integrated Operations Portal,
  Inc. d/b/a Oilpro and OILPRO.com,
                       Counter-Plaintiff,

         vs.

  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                       Counter-Defendants.

                   Defendants’ Proposed Voir Dire Questions
        Pursuant to the Court’s Trial Setting Order, Defendant David W. Kent, Jr.

and Defendant/Counter-Plaintiff Single Integrated Operations Portal, Inc. d/b/a

Oilpro and OILPRO.com (“Oilpro”) submit the following voir dire questions for

use at the trial of this matter.

        Oilpro and David Kent respectfully request the following Voir Dire of the

Jury:
   Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 2 of 8



      Because the law provides a trial by jury, the parties in this case have

requested the Court to ask certain questions of the jury panel to make certain

those selected to serve on the jury can render a just impartial verdict.

      1.     Introduce Rigzone and Attorney
             a.    Rigzone, Plaintiff and Counter Defendant
             b.    Walter Lynch, Attorney
             c.    Amir Halevy, Attorney
             d.    Joseph (“Jeb”) Golinkin II, Attorney
      2.     Introduce Oilpro, David Kent and Attorneys
             a.    David Kent, Defendant
             b.    Oilpro, Defendant, Counter-plaintiff
             c.    James Munisteri, Attorney
             d.    Sara Brown, Attorney
      3.     Identify Witnesses
             a.    David Kent and his wife Casey Kent
             b.    Estefan Dufrin
             c.    Matthew Kent
             d.    Jeremy Antonini
             e.    Jonathan Fairbanks
             f.    Michael Durney
             g.    Constance Melrose
             h.    Chad Norville
             j.    Shane Johnson
             k.    Judge Bruce D. Oakley
             l.    Judge Levi Benton
      4.     Are any of you familiar with this case, the witnesses, the parties, or
             the attorneys? If so, who? Will it affect your ability to render an
             impartial verdict?




                                          2
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 3 of 8



  5.    What is your occupation?         Spouse’s occupation?   Occupation of
        parents, children?
  6.    Marital status?
  7.    Involvement in lawsuits
        a.    Type of suit?
        b.    Party?
        c.    Witness?
        d.    Same for relatives.
  8.    Are you or a member of your family now or have in the past worked
        in the oil and gas industry?
        a.    What was your job?
        b.    What were your duties?
        c.    How did you find your job?
        d.    Did you use a recruiter?
        e.    Did you post your resume to a job bank?
  9.    Have you or a member of your family ever worked as a recruiter?
        a.    If yes, what were your duties and responsibilities?
        b.    If yes, how did you find candidates?
        c.    If yes, did you use any job forums or online databases?
        d.    Which ones?
        e.    When you used an internet database, were there any
              restrictions on your use of resumes.
  10.   Have you or a member of your family ever worked as a computer
        programmer, webpage developer, or as an IT professional?
        a.    If yes, what were your duties and responsibilities?
        b.    Are you familiar with computer hacking?
        c.    What is computer hacking?
        d.    Were you in charge of making sure that computer systems
              were secure?
        e.    What steps did you take to put in place security measures?
        f.    Can information on a publically accessible website still be kept
              secret?

                                    3
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 4 of 8



        g.    How?
  11.   Have you or a member of your family ever worked in either finance
        or as an appraiser?
        a.    If yes, what were your duties and responsibilities?
  12.   Have you or a member of your family ever posted a job to a resume
        job bank when searching for a job, such as LinkedIn, Monster.com,
        or any similar internet-based job bank?
        a.    What service did you use?
        b.    What were your expectations regarding the privacy of the
              information you posted online?
        c.    Who did you understand other people would be able to review
              your resume?
        d.    Did you believe that anyone on the web could review your
              resume once it was posted, or that your resume would only be
              accessible to certain people?
        e.    If the latter, who did you believe could review your resume?
  13.   Have you or a member of your family ever started their own
        company?
        a.    Do you/your family member still own their own company
        b.    Did you/your family member sell the company?
        c.    If yes, was the sale a positive experience or negative? Explain.
  14.   Have you or a member of your family ever been a party to a contract
        that restricted their ability to compete against a previous employer
        after they quit or were terminated?
        a.    What were the restrictions?
        b.    Did you think it was fair to restrict your ability to have a job
              after you left your employer?



  15.   Have you or a member of your family ever worked at a company that
        required you to sign a confidentiality agreement or follow
        restrictions to keep secret information the company regarded as a
        trade secret?



                                    4
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 5 of 8



  16.   Have you or a member of your family ever worked at a company that
        accused someone of stealing a trade secret or taking confidential
        information?
  17.   Have you or a member of your family been involved in any way in
        disputes between two companies that competed against each other?
  18.   Is there anything wrong with a former employee uses a former
        employer's business information in order to bid against that former
        employer?
        a.    Why?
        b.    What if that information was available to all employees?
        c.    What if that information was accessible on the internet?
        d.    What if the employer failed to take steps to safeguard that
              information?
  19.   Are you or a member of your family now or have in the past worked
        in law enforcement or for a criminal prosecutor?
        a.    What was your job?


  20.   How do you judge people who violate a criminal law and pay their
        debt to society but are then sued in a civil court lawsuit about the
        same activity?


  21.   Under what circumstances do you believe that a person who has paid
        for any damage they may have caused, must be required to pay
        additional amounts to punish them further?


  22.   Do you believe that a person’s testimony in court should be
        presumed to be untruthful because of only one fact: that person has
        violated a criminal law?


  23.   Do you believe that a person who has violated a criminal law will lie
        about everything?


  24.   On a 1-5 scale please rank whether you agree with the following
        statement: a person who has violated a criminal law is entitled to


                                   5
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 6 of 8



        jurors who will listen to all the evidence and not decide the case
        based only on his criminal conviction alone
  25.   On a 1-5 scale: All defendants, even guilty ones, should in a civil case
        pay as compensatory damages only the amount that fairly
        compensates the injured party.
  26.   Who here believes that a party’s damages should be limited to the
        actual damages they suffered as a result of the alleged wrongful
        conduct?
        a.    What factors would you consider in awarding damages that
              exceed the actual loss suffered by the injured party?
        b.    If someone has previously reimbursed the injured party for
              their damages, what factors would you consider in awarding
              additional damages?
        c.    If a party has already been made whole, do you believe that the
              injured party is entitled to seek additional damages?
        d.    Why or why not?
  27.   What evidence do you believe should be considered when deciding
        damages?
        a.    Who thinks you should automatically believe an expert
              witness because of his training and expertise?
        b.    Why or why not?
        c.    Who thinks that even expert witnesses should be scrutinized
              and prove that their calculations and opinions are reliable?
        d.    Why or why not?
        e.    Who believes that a damages expert should rely upon data as
              opposed to the representations of the party that hired the
              expert?
        f.    Who will believe an expert witness or other witness’s damage
              estimate of the value of an asset even though there is no
              evidence that anyone has ever paid a similar amount for the
              asset?
  28.   Who believes that aggressive businesspersons are unethical?
        a.    Who believes it is wrong for businesses or business people to
              attempt to take out their competition?



                                    6
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 7 of 8



        b.    Do you think creating a business to compete with your former
              employer is wrong? Explain.
  29.   Do any of you feel that any of your own particular biases would cause
        you to be unable to give David Kent a fair trial in this cause?
  30.   Who thinks that the fact this case is going to trial means that some
        basis must exist for Plaintiffs to win?
  31.   Do you believe that because there is a lawsuit filed there ought to be
        a recovery?




                                    7
Case 4:16-cv-01670 Document 290-6 Filed on 04/17/20 in TXSD Page 8 of 8




                          Respectfully Submitted,

                          FOLEY & LARDNER LLP

                          By: /s/ James G. Munisteri
                              James G. Munisteri
                              Texas Bar No. 14667380
                              1000 Louisiana, Suite 2000
                              Houston, Texas 77002-2099
                              Telephone: (713) 276-5500
                              Facsimile: (713) 276-5555
                              jmunisteri@foley.com

                               Sara Ann Brown
                               Texas Bar No. 24075773
                               2021 McKinney, Suite 1600
                               Dallas, Texas 75201-3340
                               sabrown@foley.com

                               Attorneys for Defendants
                               David W. Kent Jr. and Single
                               Integrated Operations Portal,
                               Inc. d/b/a Oilpro and
                               Oilpro.com




                                   8
